DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on August 22, 2022 under 37 CFR 1.312 has been entered. Claim 9 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the previous Office Action mailed on May 23, 2022. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akio et al., JP 200714993 (hereafter Akio), and further in view of Yosuke, JP 2013191411 (hereafter Yosuke), and Akihiro et al., JP2011005522A(hereafter Akihiro) .
Akio teaches a method and apparatus to cut an electrode body with laser wherein the electrode body has an active material layer. Akio teaches,
“An original sheet dividing apparatus for cutting a running original sheet having an active material layer applied to at least one surface of a long metal foil, with a laser beam in a longitudinal direction, the original sheet dividing apparatus comprising:” (Page 2, paragraph 3 of the attached machine translation teaches “Patent Document 1 discloses a technique that employs a laser processing technique for manufacturing a lithium ion battery. In this technique, a raw material of an electrode body including a metal foil and an active material layer formed on the surface of the metal foil is cut using a laser.”  Fig. 1 teaches the laser beam is longitudinal.)

    PNG
    media_image1.png
    506
    673
    media_image1.png
    Greyscale

Fig. 1 of Akio teaches a laser system with rollers to cut and separate sheets
 “a laser emission device;” (Fig. 1 teaches laser oscillator 12 and laser head 26)
“a separating member, wherein the separating member comprises a roller or a plate member;” (Fig. 1 teaches roller 50 and 48)

    PNG
    media_image2.png
    655
    691
    media_image2.png
    Greyscale

Fig. 1 of Akio teaches separation angle between cut sheets at separator 48
“the laser emission device is disposed above the original sheet supplied from the original sheet supply portion, and is configured to apply the laser beam to the original sheet without spraying an assist gas toward an irradiation point, wherein the laser beam is configured to melt the active material layer and the metal foil of the original sheet at the irradiation point;” (The limitation recites intended use of laser device. Akio teaches laser oscillator 12, and movable laser head 26 that applies laser beam to sheet 100 and cuts the sheet. 
Akio does not teach spraying any assist gas towards irradiation point. Hence it is implied that Akio does not use assist gas during irradiation.
Akio teaches in page 2, paragraph 7 “According to this cutting method, the energy of the laser can be concentrated on the cutting portion, and the workpiece can be cut well. For example, an electrode body including a metal foil and an active material layer formed on at least one surface of the metal foil can be satisfactorily cut.” 
Even though Akio does not explicitly use the term “melt”, it is implied that the materials at irradiation point are melted in order to be cut by laser.) 
“the separating member is disposed at a downstream side of the irradiation point of the laser beam so as to be in contact with a lower surface or an upper surface of at least one divided original sheet, is configured to raise or press down the divided original sheet thereby to make a moving direction of the one divided original sheet different from a moving direction of another divided original sheet, such that the divided original sheets are vertically separated from each other by the separating member so as to form a separation angle ϑ between the divided original sheets” (Fig. 1 teaches pass rolls 50 and 48 downstream of the laser irradiation point where both 50 and 48 are in contact with the lower surface of the divided sheets. Akio teaches pass rolls 50 and 48 to separate the divided sheets and press the sheets down. Fig. 1 teaches roll 48 changes direction of one divided sheet from the other vertically and create a separation angle ϑ between the sheets at the separation point. )
“and an original sheet feed shaft” (Fig. 1 teaches shaft connected to roller 32 to feed electrode sheet 100)
 “and an original sheet take-up portion…. the original sheet take-up portion includes a take-up servomotor that rotates in synchronization with the feed-side servomotor, and a take-up shaft that is connected to the take-up servomotor and that takes up the divided original sheets.” (Akio teaches a sheet take up portion comprising winding portions 34, 36; pass rolls 50, 48; and drive source in page 3,  paragraph 7. 
Fig. 1 teaches take-up units 34, 36 correspond to take up shafts and take up the divided sheets. 
Akio teaches in page 3, paragraph 7 to page 4, paragraph 1 “A drive source (not shown) is connected to each of the winding units 34 and 36. The work feeding device 30 feeds the original fabric of the electrode body 100 set in the original fabric setting portion 32 at a predetermined speed v by rotationally driving the winding portions 34 and 36..…The workpiece feeding device 30 can increase or decrease the feed speed v of the raw material of the electrode body 100 by changing the driving speed of the winding units 34 and 36.”  Here Akio teaches the technique of synchronizing the take-up rollers with the feed-side roller. The drive source corresponds to take-up servomotor.
Akio does not explicitly teach a feed side servomotor for the feed side roller. Since Akio teaches synchronizing the rollers from both feed and take-up sides, it is implied that servomotors from both feed and take-up sides would be synchronized as well.)
However, Akio does not explicitly teach a feed-side servomotor, upper and lower rollers, and separating the sheets at the laser irradiation point by a separation angle.
Yosuke teaches a winding device to roll electrode sheets and thus solving the same problem of winding and unwinding sheet for a battery application as the instant claim. Yosuke teaches,
“an original sheet supply portion; feed-side rollers including upper and lower feed-side rollers;……wherein the original sheet supply portion supplies an original sheet and includes a feed-side servomotor that is a feeding side, and an original sheet feed shaft connected to the feed-side servomotor” (Fig. 1 in Yosuke teaches sheet supply mechanisms 31 and 41 comprising rollers, servo motor, controller, and sheet fabric 32 and 42 respectively. Page 4, paragraph 4 teaches “the supply mechanisms 31, 41, 51, 61 are configured to be controlled by a control device 86 (see FIG. 4). The electrode sheet supply mechanisms 31 and 41 constitute sheet conveying means, and the separator supply mechanisms 51 and 61 constitute separator conveying means.” Here mechanisms 31 and 41 correspond to sheet supply portion, sheets 32 and 42 correspond to original sheet.
Supply mechanism 31 comprises upper roller 33A and lower roller 33B while mechanism 41 comprises  upper roller 43A and lower roller 43B.
Page 4, paragraph 6 teaches “The positive electrode sheet raw fabric 32 is wound around the shaft roller 32a in a roll shape. The shaft roller 32a is torque-controlled by shaft roller driving means such as a constant torque motor, and is configured to be able to apply a predetermined tension (tension) to the positive electrode sheet 4 drawn out from the shaft roller 32a. A sheet tension applying means is constituted by the shaft roller 32a and the shaft roller driving means for driving the shaft roller 32a.” Here shaft roller 32a corresponds to the original sheet feed shaft, constant torque motor corresponds to feed side servomotor.)
 “the feed-side rollers are provided between the original sheet supply portion and the laser emission device, the upper and lower feed-side rollers are disposed at a rearmost end of the feed-side rollers, and the upper and lower feed-side rollers are configured to hold the original sheet therebetween from above and below the original sheet and send the original sheet to the laser emission device while keeping the original sheet horizontal,” (Fig. 1 of Yosuke.)

    PNG
    media_image3.png
    499
    795
    media_image3.png
    Greyscale

Fig. 1 of Yosuke teaches lower and upper feed side rollers holding the sheet horizontal before cutting
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feed-side rollers and servomotor as taught by Yosuke to the laser system in Akio. One of ordinary skill in the art would have been motivated to do so to “provide a winding device which can enhance the quality of a wound element obtained” as taught in abstract of Yosuke.)
However, the primary combination of references does not explicitly teach separating the sheets by a separation angle at the laser irradiation point.
“the divided original sheets are vertically separated from each other by the separating member so as to form a separation angle ϑ between the divided original sheets at the irradiation point, and the divided original sheets are separated in a vertical direction before a melting material of the divided original sheets, which has been melted by the laser beam, is solidified at the irradiation point, thereby preventing rejoining of the divided original sheets,” (The limitation “the divided original sheets are separated in a vertical direction before a melting material of the divided original sheets, which has been melted by the laser beam, is solidified at the irradiation point, thereby preventing rejoining of the divided original sheets” is describing what happens when the divided sheets are separated at the irradiation point as cited in paragraph [20] of the amended specification. The limitation is interpreted as a technique of separating divided sheets at irradiation point. 
Akihiro teaches a sheet cutting apparatus wherein a narrow sheet is cut from a wide sheet by laser. Page 3, paragraph 7 teaches “a case where electrode foils (anode foil and cathode foil) for a wound aluminum electrolytic capacitor are cut as a sheet-like material will be mainly described.” Hence Akihiro is from the same field as the instant claim. Additionally, Akihiro does not teach spraying any assist gas during laser irradiation.

    PNG
    media_image4.png
    708
    654
    media_image4.png
    Greyscale

Fig. 3 of Akihiro teaches pulling a narrow sheet out at irradiation point
Akihiro teaches a sheet cutting method and apparatus “when cutting the sheet-shaped material with a laser beam, the wide-width roll is formed by irradiating the outer peripheral surface of a wide-width roll obtained by winding the sheet-shaped material into a roll shape. May be cut to a midway position in the radial direction, and the narrow roll may be obtained by winding the narrow sheet into a roll while pulling out the narrow sheet from the wide roll” in Fig. 3 and page 3, paragraph 2 of the attached machine translation. Fig. 3 teaches that divided sheets S1 and S0 are pulled in different directions at the irradiation point, thus forming a separation angle between them. Since the sheets are separated from each other and wound in different rolls, it is implied that the sheets are separated before a melting material of the divided original sheets, which has been melted by the laser beam, is solidified at the irradiation point, thereby preventing rejoining of the divided original sheets. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the technique of separating sheets at cut point by pulling the divided sheets in different directions as taught by Akihiro to the laser cutting system in Akio. One of ordinary skill in the art would have been motivated to do so because this technique is “capable of efficiently obtaining a narrow sheet in a form that can be easily used in a subsequent process from a wide sheet-like material” as taught in abstract in Akihiro.)
Response to Arguments
Applicant’s arguments filed on March 08, 2022 with respect to claim(s) 9 have been considered and are not persuasive.
 The applicant amended claim 9 to include “the feed-side rollers are provided between the original sheet supply portion and the laser emission device, the upper and lower feed-side rollers are disposed at a rearmost end of the feed-side rollers, and the upper and lower feed-side rollers are configured to hold the original sheet therebetween from above and below the original sheet and send the original sheet to the laser emission device while keeping the original sheet horizontal” and argues this makes the invention distinguishable over prior art on pages 9-14 of the remarks. However, a new ground of rejection is made in view of prior art as discussed above.
The applicant argues on page 14-15 that Akio does not teach cutting and separating with laser. The applicant further argues on pages 15-16 that Akio does not teach a separation angle, or melting because Akio is a marking laser. However, the title and abstract of Akio explicitly teaches “To provide the technique which can satisfactorily cut off a thin workpiece, such as an electrode body, etc. having an active material layer formed thereon, using a laser beam”. 
 The applicant argues that rollers in Akio are not separating members. However, claim 9 itself describes that separating member comprises a roller. The argument is not persuasive.
The applicant provides his own interpretation of Akio’s invention on pages 14-16. However, the applicant have not presented any experimental data showing that Akio’s laser is not for cutting. Due to the absence of tests, the applicant’s assertions constitute mere argument. MPEP 706.01.c.
The applicant argues against Hiroko on pages 17-18 which is moot because Hiroko is not relied upon in the current office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761